This is an appeal by the department of labor and industries from a judgment of the superior court of Lewis county, setting aside an order of the department denying a claim made by plaintiff under the workmen's compensation act. In its brief, appellant says:
"The question to be decided by the court is, whether one working on a county relief program which provides for the selection of the workers in accordance with the needs of the individual and gives pay or relief from a fund created and set aside for taking care of indigent men and women, is entitled to compensation from the accident fund in case he is injured while on such work."
In all respects essential for the basis of an answer to the question, the facts of the instant case are identical with the facts in the case of Garney v. Department of Labor andIndustries, ante p. 645, 41 P.2d 400. On authority of that case, the judgment herein will be affirmed. *Page 698